Citation Nr: 0732720	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-41 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury.

2.  Entitlement to service connection for residuals of neck 
injury.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  Competent medical evidence does not establish a nexus 
between the veteran's residuals of back injury and in-service 
automobile accident.

2.  Competent medical evidence does not establish a nexus 
between the veteran's residuals of neck injury and in-service 
automobile accident.

3.  Competent medical evidence does not establish a nexus 
between the veteran's headaches and in-service automobile 
accident.


CONCLUSION OF LAW

The criteria for service connection for residuals of back 
injury and neck injury and headaches have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
May 2003, November 2003, December 2005 and April 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence he should 
provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records, examination 
reports and medical opinion, along with private medical 
evidence, have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The RO 
provided the veteran with Dingess notice in a letter of April 
2006.  In the present appeal, because the service connection 
claims are being denied, and no effective dates or rating 
percentages will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi,
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Residuals of Back Injury

The veteran contends that his in-service automobile accident 
of June 1973 has resulted in residuals of back injury.  

Service medical records dating from June 1973 indicate that 
the veteran was treated for back pain resulting from an 
automobile accident and note that he had muscle spasm.  
Otherwise, service records are silent for complaints, 
findings, diagnoses or treatment for back pain, although the 
Board notes that the veteran had complained of and been 
treated for other ailments.  A separation examination of 
December 1973 is negative for any back problems and in a 
service medical history record of December 1973, the veteran 
reported that he was in "good health" and no back problems 
were noted.  

Beginning in March 1990 through August 2002, a private 
anesthesiologist treated the veteran for a back disorder with 
medications and steroid injections and diagnosed him with 
degenerative disc disease.  In July 2003 a VA neurologist 
attributed the veteran's low back pain, occurring once or 
twice a year, to right sacroiliac joint disfunction.

A VA orthopedic physician of August 2004, who reviewed the 
claims file at the time of examination, found the veteran's 
lumbar spine ranges of motion to be within normal limits, and 
was unable to give a definitive diagnosis for the lumbosacral 
spine symptoms that occurred occasionally.  The examiner 
stated "In summary, I do not resolve this issue without 
resorting to speculation."  On the same date, a VA 
neurologist found no objective clinical evidence of lumbar 
radiculopathy and referred to the contemporaneous orthopedic 
examination for a diagnosis.

The veteran, in October 2004, stated that he was treated by a 
chiropractor shortly after his discharge in December 1973 for 
quite some time, but that the chiropractor had left the area, 
and he could not locate him.  In December 2004, a private 
Doctor of Osteopathy, who reviewed the veteran's service 
medical records of June 1973, opined that the veteran's back 
disorder was related to his automobile accident of June 1973 
and noted that the type of back problem the veteran 
experienced was from a trauma that occurred and developed 
over the years.  The Doctor of Osteopathy noted, "So it 
continues to be my opinion that he is continuing to have 
these problems from his accident that he had in 1973."  

In this case, while there is evidence of an in-service 
accident which resulted in the veteran's in-service treatment 
for back pain in June 1973, service medical records are 
silent for subsequent treatment including his separation 
examination of December 1973, some six months later.  
Additionally, while the veteran asserts that he was treated 
by a private chiropractor after service, there are no private 
treatment records for the back until March 1990, some 17 
years after the accident.  Therefore, the Board finds there 
is no chronicity of the back condition in service and no 
continuity of symptoms after service.

As to current disability, private medical opinion of 2001 
through 2002 by a private anesthesiologist diagnosed the 
veteran's back pain as a result of degenerative disc disease.  
However, VA opinion of July 2003 and August 2004, as well as 
private opinion of December 2004 diagnosed the veteran's back 
disorder as simply "back pain."  The VA orthopedic opinion 
of August 2004 noted that it was not possible to give a 
definitive diagnosis for the spine conditions that occurred 
occasionally.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, the 
Board finds that the diagnoses of specialists such as 
neurologists and orthopedists to be more probative of 
neurological and orthopedic conditions than that of an 
anesthesiologist because they have more training and 
experience in their respective fields.  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of a currently diagnosed back disorder, the 
appellant's claim must be denied.

As to competent medical evidence of a nexus between the 
veteran's in-service automobile accident and his current back 
disorder, there is competent medical opinion evidence that 
weighs in favor of the veteran's claim, and there is 
competent medical opinion evidence that weighs against it.  
Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5  Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  App. 
190, 192-93 (1992).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is  true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's statements that his current back 
disability is the result of his in-service automobile 
accident of June 1973.  The Board finds that the veteran's 
own statement that his back disorder is related to service is 
not probative because he is not a medical expert.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Also weighing in the veteran's favor is the private medical 
opinion of December 2004, by a Doctor of Osteopathy that 
indicated that the back disability took many years to develop 
and is related to service.  However, this opinion was made 
without benefit of review of the claims' file, (although the 
Board notes that the examiner did review the veteran's 
service medical records of June 1973).  

The evidence weighing against the veteran's claim is the lack 
of chronicity of back symptoms in service and lack of 
continuity after service in that it was 17 years before he 
sought treatment.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxon v. Gober, 230 F.3rd 
1330 (Fed. Cir. 2000). VA orthopedic opinion of August 2004 
indicated that the veteran had normal ranges of lumbar motion 
and that it was not possible to resolve the issue of nexus 
without speculation.  VA neurological opinion of the same 
date found there was no objective clinical evidence of lumbar 
radiculopathy.  Other evidence weighing against the veteran's 
claim is VA neurological opinion of July 2003, based upon a 
claims' file review, which indicates that the low back pain 
may be due to right sacroiliac joint disfunction, and not to 
the 1973 in-service accident.  

After a review of all the evidence of record, the Board finds 
that even if the veteran had a currently diagnosed back 
disorder, it is not related to service, because it was not 
chronic in service, nor continuous after service, and the 
competent medical evidence does not establish a nexus between 
the veteran's June 1973 automobile accident and his residuals 
of back injury.  The Board finds VA's July 2003 examination 
performed by a neurologist and the August 2004 examination 
performed by an orthopedist, both with the benefit of the 
claims' file and a complete history of the veteran's case 
outweigh the December 2004 opinion of a Doctor of Osteopathy, 
because they possess greater experience and training in 
orthopedics and neurology.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for residuals of 
back injury, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Service Connection for Residuals of Neck Injury

The veteran contends that his in-service automobile accident 
of June 1973 has resulted in residuals of neck injury.  

Service medical records dating from June 1973 indicate that 
the veteran was treated for a stiff neck resulting from an 
automobile accident and noted that he had muscle spasm.  
Otherwise, service records are silent for complaints, 
findings, diagnoses or treatment for neck injury, although 
the records indicate that the veteran had complained of and 
been treated for other ailments.  A separation examination of 
December 1973 is negative for any neck problems and in a 
service medical history record of December 1973, the veteran 
reported that he was in "good health" and no neck problems 
were noted.  

Private treatment records beginning in March 1990 through 
August 2002 reflect that the veteran was treated for a neck 
disorder with medications and steroid injections by a private 
anesthesiologist.  From October 2001 through August 2002, the 
veteran's private anesthesiologist diagnosed him with 
degenerative disc disease of the cervical spine. In July 2003 
a VA neurologist who reviewed the claims file found normal 
ranges of motion of the cervical spine.  The neurologist's 
impression was that the veteran had intermittent neck pain, 
which was predominantly musculoskeletal.  He opined that 
there might be an element of cervical radiculopathy, but also 
questioned whether the veteran had carpal tunnel syndrome in 
his hands.  

In September 2003, a VA neurologist provided an addendum to 
his report of that date to the effect that he found it at 
least as likely as not that the veteran's cervical spine and 
diminished biceps reflexes came from the cervical spine, 
although he questioned whether thought there would be an 
added contribution of carpal tunnel syndrome and stated the 
only way to sort it out would be with an electromyography 
(EMG).  A VA EMG examination of October 2003 report indicated 
that the veteran had carpal tunnel syndrome in his hands, and 
found no evidence of radiculopathy, which would be needed to 
associate the veteran's numbness, tingling and other symptoms 
to neck disability.  

In August 2004, a second VA neurologist who reviewed the 
claims file at the time of examination reported no objective 
clinical evidence of cervical radiculopathy.  Also in August 
2004, a VA orthopedist could not resolve the issue as to 
whether the veteran's June 1973 in-service accident caused 
his neck disorder.  The veteran's Doctor of Osteopathy, in 
December 2004, who reviewed the veteran's service medical 
records of June 1973, opined that the veteran's neck disorder 
was related to his automobile accident of June 1973, and 
noted that the type of neck problem the veteran experienced 
was from a trauma that has caused problems to develop over 
the years.  The physician noted, "So it continues to be my 
opinion that he is continuing to have these problems from his 
accident that he had in 1973."  

Again, in this case, while there is evidence of an in-service 
accident which resulted in the veteran's in-service treatment 
for neck pain in June 1973, service medical records are 
silent for subsequent treatment including his separation 
examination of December 1973, some six months later.  
Additionally, while the veteran asserts that he was treated 
by a private chiropractor after service, there are no private 
treatment records for the neck until March 1990, some 17 
years after the accident.  Therefore, the Board finds there 
are no chronicity of the back condition in service and no 
continuity of symptoms after service.

As to current disability, the Board notes again that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez supra.  Based on the above evidence, the 
Board finds that in the absence of competent medical evidence 
of a currently diagnosed back disability, the appellant's 
claim must be denied.

Even if there were a currently diagnosed neck disability, as 
to the issue of nexus between the veteran's in-service 
automobile accident and his current back disorder, there is 
competent medical opinion evidence that weighs in favor of 
the veteran's claim, and there is competent medical opinion 
evidence that weighs against it.  Again, where, as in this 
veteran's case, there is a difference of medical opinion, 
t]he probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches and it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  Guerrieri supra.   
Additionally, the Board finds that the VA neurological and 
orthopedic opinions more probative those of the private 
Doctor of Osteopathy because they are based on an accurate 
history and have more training and expertise in their 
respective fields.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's statements that his current neck 
disability is the result of his in-service automobile 
accident of June 1973, which are not probative on the issue 
of medical causation, Espiritu supra.   

The evidence weighing against the veteran's claim is the lack 
of chronicity of back symptoms in service and lack of 
continuity after service in that it was 17 years before he 
sought treatment.  Again, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, Maxon 
supra.  Also weighing against the veteran is a VA 
neurological examination of July 2003 noted that the 
veteran's pain was predominantly musculoskeletal and that it 
could also involve carpal tunnel syndrome, confirmed by the 
VA EMG examination. The August 2004 VA specialists could not 
state without speculation what caused the veteran's neck 
problem.  The August 2004 VA neurologist found no evidence of 
cervical radiculopathy, which would be necessary to connect 
the veteran's in-service accident to his neck injury.  
Therefore, the Board finds no competent medical evidence 
establishing a nexus between the veteran's June 1973 in-
service accident and his residuals of a neck injury.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for residuals of 
neck injury, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Service Connection for Headaches

The veteran contends that his in-service automobile accident 
of June 1973 has resulted in headaches.  

Service medical records are silent for complaints, findings, 
diagnoses or treatment for headaches, although the records 
indicate that the veteran had complained of and been treated 
for other ailments.  A separation examination of December 
1973 is negative for any problems with headaches, and in a 
service separation examination of December 1973, the veteran 
reported that he was in "good health" and no headaches were 
noted.  

Evidence shows that the veteran began pain medication 
treatment for his headaches in October 2001 with a private 
anesthesiologist.  In August 2004, a VA neurologist diagnosed 
the veteran's headaches as due to bilateral occipital 
neuralgia and stated that the exact time of onset of the 
headaches was not clear.  He also stated, "The examiner is 
not able to attribute this to a motor vehicle accident in 
1973 because the patient stated four months later that he had 
no problems with headaches, and there appears to be some 
question about exactly when he began to have problems with 
headaches."

Private medical opinion of October 2004 by a Doctor of 
Osteopathy noted that the veteran had frequent headaches and 
felt that due to constant pain, the veteran was unable to 
work and "this process probably did start as a result of the 
motor vehicle accident in 1973."

In this case, in addition to the absence of in-service injury 
or disease causing headaches, the evidence is also negative 
for post-service complaints, treatment, or findings regarding 
headaches until October 2001, which is, notably, almost 29 
years after service separation.  Again, the Federal Circuit 
has held that a significant lapse in time may be part of the 
analysis of a service connection claim and the Board finds 
that this lapse is too attenuated to attribute the veteran's 
headaches to his in-service automobile accident, Maxon, 
supra.

The evidence weighing in favor of the veteran's claim for 
headaches occurring in service consists of his statements, 
those of the private anesthesiologist from 2001 to 2002, and 
those of the private Doctor of Osteopathy from October 2004.
 
The evidence weighing against the veteran's claim for in-
service incurrence of headaches includes the absence of 
service medical record evidence of complaints, findings, or 
treatment for headaches; the service separation examination 
report showing no complaints or abnormalities; and the 
absence of post-service evidence of any complaints, findings, 
or treatment for headaches until nearly 28 years after 
service.  

Again, the Board finds that medical opinion based upon an 
accurate history and rendered by physicians with greater 
training and experience in a field to be more probative than 
those that are not.  For these reasons, the Board finds that 
the veteran did not incur any in-service injury or disease 
which caused his headaches, and therefore does not need to 
reach the questions of whether the veteran's current 
headaches are a disability for which VA would provide 
compensation, and whether they are casually related to his 
1973 in-service accident.

The Board finds that a preponderance of the evidence is 
against the veteran's claim for headaches, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of back injury hypertension 
is denied.

Service connection for residuals of neck injury is denied.

Service connection for headaches is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


